Appellant, in his own behalf, has filed a motion for rehearing, also a statement that he desires to appeal to the Supreme Court of the United States. The motion for rehearing presents no matter that has not had full consideration on the original hearing. There are no legal questions raised by the record save the sufficiency of the evidence. The evidence given before the jury is deemed quite adequate to support the verdict.
Touching the appeal to the Supreme Court of the United States, the matter is not presented in a manner that can be considered. Since the appellant seems not to be represented by an attorney, we deem it not improper to advise him that the overruling of his motion for rehearing does not impair any right he may have to appeal to the Supreme Court of the United States.
The motion for rehearing is overruled.
Motion overruled. *Page 132